 496DECISIONSOF NATIONALLABOR RELATIONS BOARDSalina Concrete Products,Inc. and Truck Drivers andHelpers, Local 696,affiliated with the InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America and Construc-tion and General Laborers Local 775, affiliatedwith the Laborers International Union of NorthAmerica,AFL-CIO. Case 17-CA-6121June 16, 1975DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDPENELLOOn January 21, 1975, Administrative Law JudgeHerbert Silberman issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions anda supporting brief.Pursuantto the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand hasdecided to affirm the rulings, findings,' andconclusionsof the Administrative Law Judge and toadopt his recommended Order.alleging that Respondent, Salina Concrete Products, Inc.,herein also called the Company, has engaged in and isengagingin unfair labor practices within the meaning ofSection 8(a)(1) and (5) of the National Labor RelationsAct, as amended. The complaint, as amended at thehearing, in substance, alleges that since June 19, 1974,Respondent unlawfully has withdrawn recognition fromand has refused to bargain collectively with the ChargingParties, who on January 12, 1968, had been certified by theBoard as the exclusive representative of an appropriateunit of Respondent's employees,' and that, by reason ofthe foregoing and because on July 10, 1974, four employeesallegedlywere unlawfully interrogated by Respondent'scounsel in connection with the preparation of the defensein this case, the Company has interfered with, restrained,and coerced employees in the exercise of the rightsguaranteed in Section 7 of the Act. The complaint furtheralleges that a strike which began on June 5, 1974, wasprolonged by Respondent's unlawful refusal to bargain,and thereby was converted to an unfair labor practicestrike.Respondent in its answer to the complaint deniedthat it has engaged in the alleged unfair labor practices. Ahearing in this proceeding was held in Salina, Kansas, onOctober 22 and 23, 1974. Subsequent to the hearing, theparties filed briefs with the Administrative Law Judge.2Upon the entire record in the case and from myobservation of the witnesses and their demeanor, I makethe following:ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Salina Concrete Products, Inc.,Salina,Kansas, its officers, agents, successors, andassigns, shall take the action set forth in saidrecommended Order.1General Counsel and ChargingPartyhave each filed a motion tocorrect errors in the Decision of Administrative Law Judgein which theyallege that the "Remedy"portion of his Decision erroneously setsforth July5, 1974,rather than June5, 1974,as the commencement date of the strike,and July 19, 1974,rather than June 19, 1974,as the dateon whichthat strikebecame an unfair labor practice strike.As the recordindicatesthat thestrike did indeed begin on June 5, 1974, and we agree that it became anunfair labor practice strike on June 19, we shall correct the AdministrativeLaw Judge's Decision to reflect the proper dates.DECISIONSTATEMENT OF THE CASEHERBERT SILBERMAN,Administrative Law Judge: Upona charge filed by the above-named Unions on June 21,1974, a complaint, dated August 2, 1974, was issued1Local 775is the successor of Local 685,which together with Local 696had been certified jointly as the collective-bargaining representative.sRespondent's request,contained in itsbrief,to reopen the hearing inorder to permit employees totestifyas to whether on June 19, 1974,they218 NLRB No. 94FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent, a Kansas corporation, manufactures ready-mixed concrete and other concrete products at its plant inSalina,Kansas. In the conduct of its business, Respondentannually purchases goods valuedin excessof $50,000directly from sources located outside the State of Kansas,and Respondent does an annual gross volume of businessin excessof $500,000. Respondent admits, and I find, thatit is an employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.11.THE LABOR ORGANIZATIONS INVOLVEDTruck Drivers and Helpers, Local 696, affiliated with theInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, herein referred toas Local 696, and Construction and General LaborersLocal 775, affiliated with the Laborers International Unionof North America, AFL-CIO, herein referred to as Local775, are labor organizations within the meaning of Section2(5)of the Act. Local 696 and Local 775 jointly arereferred to as the Unions.desired the Unions to represent them is denied.Among other reasons fordenying the motion is that such testimony would be speculative and wouldhave negligible probative weight. SALINA CONCRETE PRODUCTS, INC.497III.THEUNFAIR LABOR PRACTICESA.InterrogationThe complaintallegesthat on July 10, 1974, Respondentcaused certain of its employees to be interrogated abouttheirmembership in, and activities on behalf of, theUnions. The facts are not in dispute. After the charge inthismatterwas served on the Company, Earl J. Engle, whowas retained as counselfor Respondent, on July 10, 1974,in theplant premises interviewed four employees, RichardWolfe, Timothy Kennedy, Harold Aldridge, and DouglasMichaelis, concerning the facts in the case. The employeeswere sentone at a timeby Plant Superintendent ClarenceRice to the office of Executive Vice President FlavelSimcox,who then brought them to Engle. Each employeewas interviewedseparately and no interview exceeded 15minutes.No employee was asked to sign any statement andno inquiry was made about any statement the employeemay have given to the National Labor Relations Board. Attheopening of each interview, Engle informed theemployee that he was an attorney from Kansas Cityrepresentingthe Company, that he was investigating theunfair labor practice charge that had been filed against theCompany by the Unions, and that if the employee talkedwith him he wanted the employee only to tell the truth; heassuredthe employee that regardless of his answers noreprisalswould be taken against him . ' Engle then askedeach employee if he was willing to talk with him and whenEngle received an affirmative reply the interview wasbegun.It isnot contended by General Counsel thatanything said during any interview constituted a violationof the Act. Further, only four employees were brought toEngle and none refused to talk to him. Each of the fourtestified at the hearing that he consented to the interview.General Counsel contends that the alleged unfair laborpractice arisesfrom the fact that Engle did not specificallyinform each of the four employees that his;, appearancebeforeEngleand his discussion with Engle was"voluntary." General Counselarguesthat the standards forsuch interviews,as explicated by the Board in,Johnnie'sPoultryCo.,146NLRB 770, 775 (1964), enforcementdenied 344 F.2d 617 (C.A. 8, 1965), require that theemployee's participation should be "on a voluntary basis."However, contrary to General Counsel, it is not necessaryfor the employer or his representative in such situationspecificallyto I use theword "voluntary." If the circum-stances aresuch that the employee is given to understandthat he is under no compulsion whatsoever to submit to theinterview, then, in my opinion, the standards ofJohnnie'sPoultry Co.are met. I find that based on the facts set forthabove, the participation of the four employees was "on avoluntarybasis" and the interviews conducted by Engle onJuly 10, 1974, did not violate the Act. Accordingly, I shallrecommend'dismissalof that allegation of the complaint.B.The Refusal To BargainThe Charging Parties were certified on January 12, 1968,as the exclusive representative of a unit of the Company'semployees following an election conducted on January 4,1968, in Case! 17-RC-5587. The tally of ballots at theelection shows that there were 23 eligible voters, and that18 votes were cast for the petitioner and 4 votes were castagainst the petitioner. Thereafter, the Company and theCharging Parties entered into a collective-bargainingagreement on May 29, 1968, which expired on May 1,1971. The agreement was renewed on July 29, 1971, by acontract which was effective retroactively from May 1,1971, and which expired on May 1, 1974.The parties stipulated that the appropriate unit iscomposed of:All truck drivers, yardmen, silo builders, plant employ-ees and mechanics of the Respondent's Salina, Kansasplant, but excluding office-clerical employees, profes-sional employees, guards and supervisors as defined inthe Act.Following the expiration of the last contract on May 1,1974, the Company and the Charging Parties begannegotiations looking to its renewal. There were threebargaining sessions. At the last meeting, held on June 3,the Unions submitted a proposal for a complete contract,subject to ratification by their membership. The Companyaccepted the proposed contract. However, the agreementwas rejected by the employees at the ratification meeting.A strike began on June 5, 1974, and there has been dailypicketing of the Company's premises by the Unions sincethat date. General Counsel contends that, although at itsinception the strike was an economic strike, when theCompany unlawfully withdrew recognition from theUnions on June 19, 1974, the strike was converted to anunfair labor practice strike.The parties stipulated that as of June 4, 1974, 18 personsin a unit of 29 were members of the Unions.The Company continued its operations despite the strike.On June 6, 7, and 9, it advertised in the Salina Journal thatitwas "hiring permanent employees to replace employeeswho are on strike." Between June 6 and June 10, theCompany hired 12 employees as replacements for strikingemployees. In addition to these 12, its work force as ofJune 19 included 7 employees who did not go on strike and6 other employees who initially joined the strike but laterreturned to work.On June 19, the following letter was sent to the ChargingParties on' behalf of Respondent:As attorneys for Salina Concrete Products, Inc., wehereby notify you that the Company has a good faithdoubt that your Unions represent for purposes ofcollectivebargaining an uncoerced majority of theCompany's employees in a unit of truck drivers,mechanics, yard men and plant employees, but exclud-ing office clerical employees, professional employees,guards and supervisors as defined in the Act.We have filed with the National Labor RelationsBoard a petition for a representation election in theabove described unit. Until such time as' the BoardcertifiesyourUnions as the collective bargainingrepresentative of the employees involved, the Companywill not recognize the Teamsters and Laborers as thejoint collective bargaining representative foranyof its 498DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees.Consequently, the bargainingmeetingscheduled forWednesday, June 26, will be canceled.3Flavel Simcox, the Company's executive vice president,testified that it was he who made the decision to withdrawrecognition - from the Unions. According to Simcox, thebases for his decision were: (1) various employees madestatementsto him directly that "they were not interested inhaving the union"; (2) Plant Superintendent Clarence Ricehad informed Simcox that "he did not believe that [theemployees ] were interested in the union"; (3) approximate-ly 30 employees were crossing the picket line and reportingto work; and (4) a majority of the Company's employeeswas composed of employees who did not participate in thestrike,who had abandoned the strike, and who were hiredas permanent replacements for strikers.Flavel Simcox and Clarence Rice in their testimonydescribedstatementsmade to them by employees whichthey construed to mean that the employees who made suchstatementsdid not wish to be represented by the Unions.In addition, Respondent called various employees ascorroboratingwitnesses.The statements made by employees to Simcox or Ricemust be interpreted in the context of a notice to employeeswhich was distributed on June 5, 1974, the day the strikebegan.According to Simcox, copies of the notice weremailed to all employees and, in addition, were circulatedby hand to some employees. The notice is a three-pageletterwhich describes the breakdown of negotiations,advises that the Company intends to continue operationsdespite the strike, informs employees that while they are onstrike they are not eligible to collect unemploymentcompensation and that they may lose their jobs as theCompany has a legal right to hire permanent replacementsfor them, advises employees of the legal protection towhich they are entitled in the event they decide to work,and containsthe following paragraph:Any of you who are members of the Teamsters' orLaborers Union should resign your Union membershipin writing before crossing any Union picket line.4The notice clearly informs the employees that membersof the Unions may not work for the Company. Thisposition was restated to several employees by Simcox.Thus, Glenn Nault testified that when he spoke to Simcoxabout returning to work he was informed that "it would berequested that I resign from the union."5 Larry Sweezertestified that Simcox gave him a copy of the notice to readwhen he asked to return to work.Also affecting the quality of the evidence adduced byRespondent regarding knowledge gained by Simcox andRice as to which employees did not wish to be represented3A representation petition was filedby the Companyon June 19, butwas dismissed by the Regional Director.4General Counsel at the hearing stated that he does not contend that thedissemination of the described notice constitutes a violationof the Act.5 1 credit this testimony.Although Simcox at firstdenied making suchremark,upon further examination he acknowledged that in his conversationwith Nault he made a statement which in substance repeated the quotedparagraph in the notice.8N.L.R.B. v. RayBrooks,204 F.2d 899,906-907(C.A. 9, 1953),affd. 348U.S. 96(1954).by the Unions is that the information, in some instances atleast,was solicited from employees for the purpose ofdeveloping a basis for withdrawing recognition from theUnions. Thus, Simcox testified that he had discussions withRice about the employees' union sympathies becauseRespondent's counsel had suggested that he "talk withClarence Rice concerning the feelings of other employees"in order to determine whether a majority still favored theUnions. And employee Douglas Michaelis testified withoutcontradiction that Clarence Rice "asked me if I supportedthe union."C.The Applicable PrinciplesAs is frequently the case in the administration of the Act,the guiding principles are more easily stated than applied.While on one hand the Act is intended to protect the"exercise by workers of full freedom of association, self-"organization, and designation of representatives of theirown choosing," on the other hand, to ensure the stability ofestablished bargaining relationships, it is necessary toimpose restrictions upon the opportunity of the employeesor rival labor organizations to depose an incumbentrepresentatives Similarly,while an employer may notrecognize a minority union as the exclusive representativeof a unit of his employees, to prevent recurring interferencewith industrial peace, the circumstances under which anemployermay lawfully withdraw recognition from aformally certified collective-bargaining representative arecircumscribed. In the absence of unusual circumstances,the majority status of such union is irrebuttably presumedto continue for 1 year following certification.7 Uponexpiration of the certification year a rebuttable presump-tion of majority status exists which is sufficient to establish,prima facie,a continuing obligation on the part of theemployer to bargain with the union.8 Thus, followingexpiration of a collective-bargaining agreement, an em-ployer violates Section 8(a)(5) and (1) by withdrawingrecognition from and refusing to bargain further with thepreviously certified union "unless it can show (1) that theUnion in fact has lost its majority, or (2) at the least, thatreasonable grounds exist for good faith doubt as to thecontinuing majority support for the representative."9To establish a good-faith doubt defense, the employermust showboth that: (1) "the majorityissue[has] not .. .been raised...in a context of illegal antiunion activities,or other conduct by the employer aimed at causingdisaffection from the union or indicating that in raising themajority issue the employer was merely seeking to gaintime in which to undermine the union";10 and (2) theasserted doubt was grounded upon "a rational basis infact."" The employer's "refusal to bargain must clearlyrest on more than an allegation of subjective good faith4Ray Brooks v. N.LRB,348 US. 96,98-104(1954);N.LRB. v.MontgomeryWard & Co., Incorporated,399 F.2d 409, 411 (C.A. 7, 1968).8Celanese Corporation of America,95 NLRB 664,672 (1951), cited withapprovalinN.LRBv.Burns International Security Services, Inc.,406 U.S.272, 279, fn. 3 (1972), andBrooks, supraTerrellMachine Company v.NLRB,427 F.2d1088, 1090(C.A. 4), cert.denied398 U.S. 929 (1970).9 Zim'sFoodhner, Inc. v. N.LRB.,495 F.2d 1131, 1139 (C.A.7, 1974),cert. denied 419 U.S. 838 (1974).10King Radio Corporation,208 NLRB 578 (1973).11NLRB. v. John S. Swift Company,Inc., 302 F.2d 342, 346 (C.A. 7, SALINA CONCRETE PRODUCTS, INC.499doubt, easily made and difficult to refute. It must befounded inreason,and represent a doubt engendered byfacts which provide some guarantee of objectivity." 12There is no mechanical formula for evaluating the meritof the Company's assertion that it entertained a good-faithdoubt of the Unions' continuing majority. Each such case"turns on its own set of facts." 13 An employer must be ableto point to "objective considerations" that would lead areasonable man actingin good faith to conclude that theunion no longer enjoyed majority support.14There are various deficiencies with Respondent's defensein this case. However, the linchpin of its argument is theunfoundedassumptionthat employees who cross a picketline are presumed to oppose union representation.15 It iswell established that new employees are presumed tosupport the union in the same ratio as the employees in theunit at the time of the election.16 This presumption is notautomatically rebutted by the existence of a strike and thepresenceof a picket line. Although employees who cross anauthorized picket line to report for work may havedisassociated themselves from the concerted strike activityof the other employees such "failure to join in a strike[does] not [prove ] a lack of adherence to a union." 17 Asstated inN.L R.B. v. Frick Company:18"[E ]ven in the absence of unfair labor practices, there isno presumption that an employee's return to workduring a strike demonstrates a rejection of the union ashisbargaining representative."That the employeesreturned may have been nothing more than "a vote ofno confidence in the strike action, and [was] notnecessarily a repudiation of the Union in its representa-tive capacity."West Fork Cut Glass Co.,90 NLRB 944,956 [26 LRRM 1302] (1950), enforced in relevant part,N.L.R.B. v. Borchert,188 F.2d 474 [27 LRRM 2579] (4Cir. 195I).1414Accord.Palmer Asbestos & Rubber Co.,160 NLRB 723, 730(1966).The Company relies onStoner Rubber Co., supra,123 NLRB1440 (1959), andCelanese Corp.,95 NLRB 644 (1951) to support itscontention that returning strikers provide a basis for doubting theunion's majority. Examination of these cases,however,reveals that theBoard merely indicated that the totality of evidence in each case wassufficient to uphold the employer's claim of good faith doubt. The factthat employees had abandoned a strike was only one of several factorstakenintoconsideration. Furthermore, in both cases the Board stressedthe fact that no unfair labor practices had been committed by eitheremployer.We think the Board could properly determine in the instantproceeding that, in the totality of circumstances presented, the return ofstrikers to work did not indicate an abandonment of the union.1962);Celanese, supra,95 NLRB at 673;Lodges 1746 and 743, InternationalAssociation of Machinists and Aerospace Workers, AFL-CIO [United AircraftCorp.) v. N.L.R.B.,416 F.2d 809, 812 (CA.D.C.), cert. denied 396 U.S. 1058(1969).12.Retail,Wholesale and Department Store Union,AFL-CIO v. N.L.RB,466 F.2d 380, 383 (C.A.D.C., 1972).13Massey-Ferguson, Inc. v. N.L.R.B.,78 LRRM 2289, 2290, fn. 3 (CA. 7,1971).14 SeeN.L.RB. v. Frick Company,423 F.2d 1327, 1330-32 (CA. 3, 1970),and ruses cited therein;Bartenders,Hotel,Motel and Restaurant EmployersBargaining Association of Pocatello, Idaho and its Employer-Members,213NLRB No 74 (1974), and cases cited therein.15 "The Board has clearly stated that the mere failure of employees tosupport a strike calledby theirbargaining representative does not give riseto a presumption that these employees have repudiated the union as theirIn this case there is specific evidence that some employeeswho worked during the strike did not reject unionrepresentation. Furthermore, "evidence of dissatisfactionwith the [Unions], to be of any significance, must comefrom the employees themselves, not from the employer ontheir behalf." 19 Thus, gathering such evidence, as Simcoxacknowledgedwas done, for the express purpose ofjustifying the withdrawal of recognition attenuates thevalue of the evidence. In addition, the expressions ofdissatisfaction with the Unions voiced to Simcox or Riceby employees who sought to go to work after June 5 mustbe read in the light cast upon such expressions byRespondent's notice that they "should resign [their] Unionmembership in writing before crossing any Union picketline.""The initial question to be considered is whether therecord as a whole supports a fmding that doubt of the[Unions'] continuedmajoritywas the real reason forRespondent's refusal to bargain." 20D.The Alleged Loss of MajorityThe Union received a decisive majority in the January 4,1968, election. There were 18 votes cast for the Unions andonly 4 against. Although Kansas is a right-to-work State, asof June 4, 1974, the day before the strike, in a unit of 29employees, there were 18 union members, still a clearmajority.On June 19, only 2 weekslater,Respondentwithdrew recognition. Had the Unions lost their majorityin that very short period? Had there been any develop-ments which permitted Respondent with justification toquestion the Unions' continuing majority? As of that date,crossing the picket line and working in the plant were 7employees who never joined the strike, 6 employees whohad joined the strike but later returned to work, and 12persons who were hired as strike replacements. I shalldiscussbelow the evidence relating the Respondent'sknowledge of the attitudes regarding representation of theemployees in each of these three categories. Appendix Aattached hereto sets forth in chart form the employees inthe unit as of June 4, those who were members of theUnions, those who worked during the strike, those whowere strike replacements, and those who were still in theCompany's employ on October 21, 1974.1.The nonstriking employeesSeven employees did not join the strike; none of theseven were members of the Unions. Three were, long-termbargaining representative.Employees who join the strike at the outset, butlater abandon it are also not presumed to have indicated their lack ofsupport for the union as their bargaining representative."Coca Cola BottlingWorks, Inc,186 NLRB 1050, 1053 (1970). See alsoCavalier Division ofSeeburg Corporation and Cavalier Corporation,192 NLRB 290 (1971).isMassey-Ferguson,Inc.,184NLRB640 (1970),citingLaystromManufacturing Co.,151NLRB 1482, 1484(1965), enforcement demed onother grounds 359 F.2d 799 (CA. 7, 1966);King Radio Corporation, supra.17Grimaldi Buick-Opel, Inc.,202 NLRB 436, 440 (1973); see alsoKingRadio Corporation,208 NLRB 578 (1973),and casesthere cited.is 423 F.2d 1327, 1333-34 (C.A. 3, 1970).19Montgomery Ward & Co., Incorporate4210 NLRB 717 (1974).In hisDecision in that case the Administrative Law Judge discusses certain of therelevant legal issues in greater depth than I have sought to do here.zoEmerson Manufacturing Company, Inc.,200 NLRB 148, 150 (1972). 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees; two were hired on April22 andMay 20, 1974,respectively; and the remaining two, who were full-timestudents, were hired on May 22, 1974.Simcox testified that several times over a period of yearsDaleMcCullick said to him that McCullick "did notsupport the union and that he was not interested in joiningthe union." McCullick, who has= been in the Company'semploy for 24 years, generally corroborated Simcox'stestimony.According to McCullick, on more than oneoccasion he told Simcox, "I didn't want the union."Although McCullick also testified that he had never toldany supervisor' he would vote against the Unions inanyelection, I fmd that there was basis for Simcox believingthatMcCullick did not wish the Unions' representation.21Simcox testified that two or three times within the past 4years Lloyd Pollock had told him that Pollock did notbelieve inunions,did not support them, and would not joina union.Pollock, who has been working for the Companyfor 25 years, did not contradict Simcox and testified thatfour or five times he told Supervisor Rice that he wasagainst the Unions and did not wish to become a member.I find that Simcox had a reasonable basis for believing thatPollock did not wish the Unions' representation.Similarly, Clifford Spear, who has been in the Compa-ny's employ for 11 years, corroborated Simcox's testimonythat several times Spear had said to Simcox that Spear didnot support the Unions and was not interested in them.22 Ifind that Simcox may have had a reasonable basis forbelieving that Spear did not want the Unions' representa-tion,JeffreyMillikan was hired on May 20, 1974, and left theCompany's employ before October 21. He did not testifyand there is no evidence as to whether or not he was astudent employed for the summer only. Simcox testifiedthat at a social function, about 10 days after the strikebegan, in a"passing conversation," Millikan's father, withwhom Jeff lives, said that Jeff Millikan did not support theUnions. Such a casual secondhand remark did not furnisha reasonablebasis for inferring that Jeffrey Millikan wasopposed to representation by the Unions 23John Hodge was hired on April22, 1974, and was not inthe Company's employ by October 21. Rice testified thatwhen he hired Hodge he was informed by Hodge thatHodge had lost his previous job as a driver because hisemployer had disposed of its trucks and equipment when aunion cameinto the plant and that Hodge did not think hewould ever join a union again. Simcox testified that he hadbeeninformed by Rice that Hodge was not in favor of theUnions because Hodge had worked for a ready-mix21Any inferences which Simcox drew from conversations with employ-ees as to their desiresregarding representation are subject not only to theinfirmity that employees tend to express attitudes which would beacceptable to management and tend to conceal attitudes which woulddispleasemanagement,but also to the infirmity that the attitudes ofemployees are subject to change and an expression of dissatisfaction withthe Unions made one day does not mean that the employee is of the samemind onanother day. Thus, although Simcox's testimony indicates thatSimcox understood thatMcCullickhad been steadfast in his opposition tothe Unions,in factMcCulhck was not. McCullick testified that at one timehe joined one of the Unions but later withdrew from membership.22 Spear's testimony at the hearing contradicts his statement in a pretrialaffidavit that he never told any supervisor that he was opposed to theUnions.concrete plant in Ohio and after he had joined a union theemployer sold its equipment. Simcox had no reasonablebasis for inferring that Hodge did not want the Unions torepresent him on June 19. A generalized antiunion attitudeexpressed by an applicant for employment is a thinplatform on which to rest an inference,that the-individualafterbeing accepted for employment would opposerepresentation by an incumbent union, particularly whentheorganizationwas supporting a strike which wasinitiated by the membership. Hodge, in fact, signed anauthorization card for Local 775 on June 30, 1974.24Simcox testified that he inferred that Kurt Van Tasseland Richard Van Tassel were opposed to the Unionsbecause it was reported to him by Rice that Kurt had said,"those on the picket line were stupid to be there, that theywere not accomplishing anything," and that Richard hadsaid that "the Unions were no good." Both Kurt andRichard Van Tassel are full-time students who were hiredon May 22, 1974, and left the Company's employ prior toOctober 21 to return to school. Kurt Van Tassel deniedhaving had any conversation about the Unions with anysupervisor prior to June 19. He testified that before he quitwork in August he had conversations with Rice, whichwere initiated by Rice, in which he expressed the opinionthat he did not see that the strike would accomplishanything. Richard Van Tassel denied that he expressed toany supervisor his sentiments regarding the Unions. Hetestified that he had had "academic" discussions with Riceabout unions in general but did not express an opinionregarding the situation at the Company. I fmd that Simcoxdid not have a reasonable basis for inferring as of June 19that Kurt and Richard Van Tassel opposed representationby the Unions.252.Strikerswho returned to' workSix employees who initially supported the strike returnedto work prior to June 19. Two, Dean Bethe and Bill Rose,had been members of the Unions as of June 4. The otherfour had not then joined the Unions. As' of the commence-ment of the strike Simcox had no basis for assuming thatany of these six employees opposed the Unions' represen-tation. Beforeanyreturned to work they, were sent or weregiven copies of the Company's June 5 notice instructingemployees to resign "Union membership in writing beforecrossing any Union picket line." Thus,, any action in suchdirection-as revocation of union dues-checkoff authoriza-tions-and any expressions to company supervisors ofopposition to the Unions made after the strike began weremeaningless as reflections of their sentiments because they23Although the parties stipulated that there were 29 employees in theunit on June 4, the parties did not stipulate and no evidence was offered astowhether any of them were temporary employees who would not havebeen eligible to vote in a Board-conducted election.zlThe conduct of Hodge, who did not supportthe strikebut who,nevertheless,designatedLocal 775 to represent him, is a concreteillustrationof the fallacy of assunung that an employee who crosses a picketline to go to work necessarily is opposed to union representation. It shouldbe noted that Hodge signed a union authorization despite the Company'snotice of June 5, which is quoted above.25 Itisdoubtful that either Kurt or Richard Van Tassel would have beendeemed eligible to vote in a Board-conducted election as they appear tohave been students temporarily employed during the'summer of 1974. SALINA CONCRETE PRODUCTS,INC.501were under compulsion to make the pretense that theywere renouncingthe Unions if they wished to return towork.Larry Sweezer had been a member of the Unions, butwithdrew as of March 31, 1974, at which time he toldClarence Rice that he didn't want to have anything to dowith the Unions. Sweezer at first observed the Unions'picket line, but entered the plant within approximately 2hours to inquire about returning to work. He first spoke toRios. Sweezer testified that he possibly told Rice he didn'twant anything to do with the Unions. Sweezer also spoketo Simcox about returning to work. Simcox showed himtheCompany's notice. Sweezer read it and informedSimcox that he wanted to go to work.26 Simcoxtestifiedthat,whenSweezer returnedto work, Sweezer told himthat he didn't want the Unions bothering him any more.27Simcox testified thatRice had informed him thatRichard Stuckey had told Rice that Stuckey had told apicket with whom he had exchanged unpleasant epithetsthatunions wereno good and that he was not in favor ofunions.Stuckey, who was hired on May 28, 1974, returnedtowork on June 7. The following week, after a name-calling incident with a picket, Vernon Miller, Stuckey toldRice that he didn't want anything more to do with MilleruntilMiller apologized. Stuckey further testified that hesigned anauthorization card, which is dated July 3, 1974,for Local 696, at the request of Dean Bethe.Simcox testified that Rice had informed him that whenJames Pearce returned to work Pearce said to Rice that"the union didn't appear to be accomplishing anything,that itwas notdoing any good for those on the picket line."Pearce,who was hired by the Company on March 4, 1974,returned to work on June 7. He testified that upon hisreturn he told Rice that he sympathized with the Unions'wage demands,but that he planned to remain with theCompany only for a short period of time, and that in suchcircumstancehe was satisfied with his wages. Pearcefurther testified that he spoke with Simcox before hisconversation with Rice. With reference to the Company'sJune 5 letter, he asked Simcox whether permanentemployees could be hired to replace the strikers andwhether his jobwas injeopardy. Simcox said it was. Pearcethen told Simcox he was willing to cross the picket line andgo to work until he had to leaveto resumea teachingposition.LelandGreen began working for the Company onJanuary 24,1969.He was on vacation when the strikebegan. Green testified that before he left for his vacation hehad joined Local 696.28 He returned from his vacation onJune 7.Because ofthe strike he did not go to work for 3days. On June 13 he returned to work after informing Ricehe hadresignedfrom the Unions. Green further testifiedthat he also spoke with, Simcox. According to Green, "Iasked what I had to do to resign, to get it so that I couldcomeback to work." 29 Sinicox assisted him in thepreparation of the resignation. Simcox testified that hespokewithGreen before Green returned to work.According to Simcox, Green said that he was concernedabout a job, he needed to come back to work, he did notsupport the Unions, and he wasgoing to resignfrom theUnions.Dean Bethe began working for the Company in 1947. Hewas a member of Local 696 on June 4, 1974. He returnedto work on June 17. Simcox testified that Bethe spoke withhim on Friday, June 14, and explained that he had to havea job to support his family, that "his needing a job wasmore significantthan crossingthe picket line," and that hewould sign a revocation of his dues checkoff. Simcoxfurther testified, "I don't know that [Bethe] said that he didnot support the union." Although Bethe gave the Companyan instrument, dated June 17, 1974,stating,"Do notdeduct union dues from my check," he thereafter, on July3, signed an authorization card for Local 696.BillRose washired on March 6, 1974. He was a memberof one of the unions on June 4. He returned to work onJune 18, but prior to his return to work he obtained anhonorary withdrawal card from Local 696. Rose quit theCompany's employ on June 25. Chuck Bernauer,businessagent for Local 696, testified that, when Rose asked for thewithdrawal card, Rose informed Bemauer that he, Rose,was going to West Virginia.Bernauerfurther `testified thatRose did not violate the terms of his withdrawal by goingto work for the Company while the strike was in progress"because [Rose] came to me and told me about it, and hewent back in with my blessings because he was going in toget some traveling money. In the meantime, he was goingto try to getsome cardssigned." 30 Simcox testified that,when Rose returned to work, he was told by Rose thatRose neededan income again,that he had been lied toabout being paid for picket line duty, and that "he did notsupport the union at that time."With the exception of Sweezer, who prior to June 19 hadindicated his opposition to the Unions, Simcox had novalid basis for believing that the strike returnees wereopposed to the Unions' representation. Neither Stuckey,Bethe, nor Rose when they returned to work informedRespondent that they did not wish representation by theUnions. Stuckey andBethe signedunion authorizationcards during the strikeand Rose,who had a withdrawalcard,was crossingthe picket line with express sanction ofLocal 696's business agent.Similarly, neither Pearce norGreen had informed Respondent that they did not desirethe Unions' representation. Their expressions of oppositionwere littlemore than necessary accommodations to theconditions imposed by Respondent before they would bepermitted to return to work, namely, nonmembership inthe Unions.26As it is not likely that Sweezer would have received the notice in themail when he spoke with Srmcox,the fact that Simcox took the time to giveSweezer the notice to read and waited while Sweezer readthe notice wouldindicate that Simcox wanted everyemployee who sought to return tounderstand the conditions under which they could work,namely, nonmem-bership in the Unions.27 Sweezer corroborated Simcox in this respect.28Green is not included among the 18 employees who were stipulated tohave been members of the Unions on June 4, 1974.29This testimonyemphasizesthat the employees understood that theycould not work for the Company and still retain membership in either of theUnions.30Harold Aldridge,who signed an authorizationcard for Local 775,dated June 27, 1974, testified he was solicited to do so by Bill Rose. 502DECISIONSOF NATIONALLABOR RELATIONS BOARD3.The strike replacementsOf the 12 employees who were hired in the periodbetween the beginning of the strike on June 5 and June 19,there is no evidence that 6 had in any manner communi-cated theirsentimentsregarding union representation toany member of management. The six are: James Bennett,Regan Koch, Donald Liles, Tony Martin, James Schur,and Richard Wolfe. Regarding the remaining six strikereplacementsthe evidence, in summary, is as follows:GaryHanks:Gary Hanks was hired as a driver on June6, 1974. During his first week of employment, in connec-tion with a complaint that Hanks was making to Rice thatHanks had been followed as he was making deliveries,Hanks said to Rice that "he would sure like to vote no sosomebody wouldn't be following him around to thejobsites."According to Rice, at that time there were"rumors about the right-to-work law that there eventuallywould be a vote."Timothy J. Kennedy: Timothy Kennedy, who was hiredon June 7, 1974, testified that sometime between June 12and 14 in a conversation with three or four otheremployees he made the comment that he thought that "thestrikerswere crazy to be out there picketing and, if theydidn't want to work, I would be happy to come in andwork because I had been out of work and I could use themoney." According to Kennedy, Rice then was within 6 or7 feet of the group.DouglasMichaelis:Simcox testified to a report hereceived from Rice about June 10 which, according toSimcox, would have indicated that Michaelis was opposedto the Unions. Michaelis, whom I credit in this respect,testified that the conversations he had with Rice concern-ing the Unions occurred after June 19, 1974.MelvinMullen:Mullen testified that about a week afterhe was hired he stated to Rice, in connection with aconversation about harassment by pickets, that he did notbelieve ina union and that the Company did not need one.Jacob Puryear: Clarence Rice testified that, when JacobPuryear reported for work on June 10, Puryear made astatementto him that Puryear thought he could live foreverwithout a union. Simcox testified that Rice repeated thesubstance of this statement to him.Larry Richardson: Clarence Rice testified that within thefirstweek of his employment Larry Richardson, who washired on June 10, 1974, said to Rice that "if they had tovote, they would want to vote `no' to keep somebody fromcomingback and taking his truck [job] away from him."Of the 12 strike replacements only 5 made statements toan official of the Company which might be construed toindicate ' that they did not wish to be represented by theUnions.'E.ConclusionsFlavel Simcox, who made the decision on behalf of theCompany to withdraw recognition from the Unions,testified that his action was grounded on the followingfactors: (1) Employees made statements to him or toClarenceRice to the effect that they did not wishrepresentation by the Unions and (2) a majority of theCompany's employees as of June 19, 1974, was composedof employees who did not participate in the strike, who hadabandoned the strike, and who were hired as permanentreplacements for strikers.With respect to the first factor,namely, statements by employees, I find that Simcox mightreasonably have concluded that only three nonstrikingemployees, only one striker who returned to work, andonly five strike replacements, or a total of nine employees,as of June 19, 1974, were opposed to representation by theUnions. This number is considerablyless than amajorityof the 41 employees then in theunit.The second factorsimply is an assumption on the part of Simcox`that anyemployee who crossed the picket line to work during thestrike necessarily was opposed to representation by theUnions. There is no basis for such assumption, either as apresumption of law or under the' facts of this case. Aspointed out above an employee who returns to work duringa strike does not necessarily indicate by such action that hehas repudiated the union in its representative capacity.Although it is "not unreasonable for [an employer] to inferthat the degree of union support among those employeeswho had chosen to ignore a Union-sponsored picket linemight well be somewhat weaker than the support offeredby those who had vigorously engaged in concerted activityon behalf of Union-sponsored objectives,1131 the factsdeveloped in this case do not suggest that the Companyhad a reasonable basis for believing that the Unions ceasedto represent a majority. As of the critical date, June 19,1974, only 2 weeks had elapsed since the strike began. OnJune 4, the Unions undisputedly represented a clearmajorityof the employees in the appropriate' unit.Whatever changes in representationalsentimentmay haveoccurred, 14 days was too short a period for Respondent tobelieve in good faith that the changes would endure.Furthermore, the evidence shows that employees whocrossed the picket line continued to support the Unions or,as in the case of Pearce and Kurt and Richard Van Tassel,had returned to work in circumstances which would nothave been inconsistent with a desire,for the Unions tocontinue as their representative. Thus, Respondent had noreasonable grounds for doubting the Unions' continuingmajority. Also Respondent's notice of June 5 suggests thatin raising the majority issue it was seeking to gain time toundermine the Unions and that doubt of the Unions'continuingmajoritywas not the real reason for itswithdrawal of recognition.In this case the burden is upon Respondent to rebut thepresumption that the majority the Unions enjoyed on June4, 1974, continued through June 19, 1974, when Respon-dent withdrew recognition. Respondent has not effectivelyrebutted such presumption. Accordingly, I fmd that bywithdrawing recognition from the Unions and by refusingto bargain with the Unions on and after June 19, 1974,Respondent has violated Section 8(a)(5) and (1) of the Act.The strike whichbeganon June 5, 1974, was motivatedby the employees' desire to exert economic pressure toobtain a more favorable collective-bargaining agreement.Thus, at its inception, the strike was an economic strike.However, on June 19, 1974, the Company unlawfully31Peoples Gas Systems Inc.,214 NLRB No 141 (1974). SALINA CONCRETE PRODUCTS, INC.503withdrew recognition from the Unions, canceled thecollective-bargainingmeeting scheduled for June 26, andrefused to negotiate further with the Unions. These actionsforeclosed use of the customary means for terminating astrikewhere there is a statutory representative, to wit,through negotiations between the employer and therepresentative of the striking employees 32 No alternativeor equally efficacious avenue of settlement exists. This isreflected by the fact that there is no evidence in the recordofanyattempts having been made between the date of thestrikeand the hearing in this proceeding to effect asettlement. It, therefore, necessarily follows that Respon-dent's unlawful refusal to recognize and to bargain with theUnions has prolonged the strike.33IV. THE EFFECr OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Company set forth in section III,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDY"[T ]he unlawful refusal of an employer to bargaincollectivelywith his employees' chosen representativedisrupts the employees' morale, deters their organizationalactivities,and discourages their membership in unions."Franks Bros. Company v. N.LR.B.,321U.S. 702, 704(1944).Accordingly, having found that the Company hasengaged in such unfair labor practices, I recommend that itce! se and desist therefrom and that it take certainaffirmative action designed to effectuate the-policies of theAct.'Having found that the strike which began on June 5,1974, and which was still in progress on the dates of thehearing in this proceeding, has been prolonged since June19, 1974, by Respondent's unlawful refusal to recognizeand to bargain with the Unions and that the strikethereupon became an unfair labor practice strike, I shallrecommend that, upon application for reinstatement,Respondent shall reinstate to their former jobs or, if thosejobs no longer exist, to substantially equivalent positions,without impairment of their seniority and other rights andprivileges, all those employees who participated in thestrikewhich began on July 5, 1974, and who have notalreadybeen reinstated, dismissing, if necessary, anypersons hired as replacements on or after July 19, 1974. If,after such dismissals, there are insufficient positionsremaining for all the striking employees who desirereinstatement, the available positions shall be distributedamong, them, without discrimination because of their unionmembership, activities, or participation in the strike, inaccordance with the seniority or other nondiscriminatorypractices which were theretofore applied by the Companyin the conduct of its business. Those strikers for whom noemployment is immediately available after such distribu-tion shall be placed upon a preferential hiring list withpriority determined among them by seniority or other suchnondiscriminatory practices as theretofore applied by theCompany in the conduct of its business and, thereafter, inaccordancewith such system, they shall be offeredreinstatement as positions become available and beforeother persons are hired for such work. I shall alsorecommend that the Respondent make the strikingemployees wholefor,anyloss of earnings they may havesuffered, or may suffer, by reason of Respondent's refusal,if any, to reinstate them, by payment to each of a sum ofmoney equal to that which he normally would have earnedduring the period from 5 days after the date on which heapplied, or shall apply, for reinstatement, to the date ofRespondent's offer of reinstatement to him, absent a lawfuljustification for Respondent's failure to make such offer.Backpay shall be computed on the basis of calendarquarters, in accordance with the method prescribed in F.W.Woolworth Company,90 NLRB 289 (1950). Interest atthe rate of 6 percent per annum shall be added to the netbackpay and shall be computed in the manner set forth inIsis Plumbing & Heating Co.,138 NLRB 716 (1962).Upon the basis of the foregoing findings of fact andupon the entire record in this case, I make the following:CONCLUSIONS OF LAW1.Since June 19, 1974, by failing and refusing tobargain collectivelywith the Unions as the certifiedcollective-bargainingrepresentativeof the Company'semployees in the appropriate unit described below withrespect to rates of pay, wages, hours of employment, andother terms and conditions of employment, the Companyhas engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.2.By the foregoing conduct, the Company also hasinterfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed in Section 7 of the Actand has thereby engaged in unfair labor practices withinthe meaning of Section 8(a)(1) of the Act.3.The strike which was in progress on June 19, 1974,has been prolonged by Respondent's unlawful refusal tobargain collectively with the Unions and therefore wasconverted to an unfair labor practice strike.4.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record in this proceeding, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:32 See,for example,Sec. 203(a) of the Act.33Cantor Bros.,Inc.,203 NLRB 774 (I973). 504DECISIONSOF NATIONALLABOR RELATIONS BOARDORDER34Respondent, Salina Concrete Products, Inc., Salina,Kansas, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with Truck Driversand Helpers, Local 696, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, and Construction and GeneralLaborers Local 775, affiliated with the Laborers Interna-tionalUnion of North America, AFL-CIO, as theexclusive collective-bargaining representative of the em-ployees in the following appropriate unit:All truck drivers, yardmen, silo builders, plant employ-ees and mechanics of the Respondent's Salina, Kansasplant, but excluding office-clerical employees, profes-sional employees, guards and supervisors as defined inthe Act.(b) In any like or related manner interfering with,restraining,or coercing employees in the exercise of therights guaranteedin Section 7 of the Act.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a)Upon request, bargain collectively concerning ratesof pay,wages,hours of employment, and other terms andconditions of employment with Truck Drivers and Helpers,Local 696, affiliated with the International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, and Construction and General Laborers Local775, affiliated with the Laborers International Union ofNorth America, AFL-CIO, as the exclusive representativeof all the employees in the appropriate unit describedabove and, if an agreement is reached, embody it in asigned contract.(b) Upon application, offer immediate and full reinstate-ment to theirformer jobs or, if those jobs no longer exist, tosubstantially equivalent positions,without prejudice totheirseniority or other rights and privileges previouslyenjoyed,to allthose employees who participate in thestrikewhichbegan on June 5, 1974, and who have notalreadybeen reinstated, dismissing,ifnecessary, anypersonshiredas replacementsby Respondent on or afterJune 19, 1974. If sufficient jobs are not available for theseemployees, they shall be placed on a preferential hiring listin accordancewith their seniority or other nondiscrimina-tory practices theretofore utilized by the Company, andthey shall be offered employment before any other personsare hired.Respondent shall alsomake whole theseemployeesfor any loss of earnings they may suffer byreason of Respondent's refusal, if any, to reinstate them inaccordancewiththe termsof this recommended Order, inthe mannerset forth in the section of this Decision entitled"The Remedy."34 In the eventno exceptions are filed as provided by Sec. 102.46 of theRules and Regulationsof the National Labor Relations Board, the ,findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of theRulesand Regulations, be adopted by the Board and becomeitsfindings,conclusions,and Order, and all objections thereto shall bedeemed waivedfor all purposes.(c)Preserve and, upon request, make available to theBoard or itsagents,for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order.(d) Post at its plant locatedin Salina,Kansas,copies ofthe attached notice marked "Appendix B." 35 Copies ofsaid notice, on forms provided by the Regional DirectorforRegion 17, after being duly signed by Respondent'sauthorized representative, shall be posted by it immediate-ly upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all placeswhere notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(e)Notify theRegionalDirector for Region 17, inwriting,within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.Appendix AEmployees in Bargaining UnitOn June 4, 1974James Barnett, Jr. xDean Bathex6/17xGerald BontragerLeslie DamkerRonald EilerGary ElseyLeland Greenxxxx/13xJohn HodgexCharles JarrellRalph LathanDaleMcCullickxxxxJeffrey MillikenXVernon MillerGlenn NaultJames PearceX'x6/7Bob PhillipsLloyd PollockxxxManuel RibordyBillRosexx6/18CliffordSpearxxRichardStuckey6/7LarrySweezer6/5James TaylorWarren TimmonsKurtVan TasselxxXRichard VanTasselXDavid WakefieldDoyle WoodStephen WrightXxx___Totals18765,Col. 1, nameof striker; Col. 2,memberof Union; Col. 3, nonstriker;Col. 4, strikerreturnto work;Col. 5, at work 10/21/74/35 Inthe event that the Board's Orderis enforcedby a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board." SAUNA CONCRETEPRODUCTS,INC.505Employees Hired as Strike Replacements andemployees in the appropriate unit described below,Employed on June 19, 1974At work on10/21/74James Bennett, 6/7xGary Hanks, 6/6Regan Koch, 6/7Tim Kennedy, 6/10xDonald Liles, 6/10TonyMartin, 6/10Douglas Michaelis, 6/6xMelvin Mullen, 6/7xJacob Puryear, 6/7LarryRichardson, 6/10James Schur, 6/7RichardWolfe, 6/10x5APPENDIX BNOTICE To EMPLOYEESPOSTEDBY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE wiLL, upon request, bargain collectively con-cerningrates of pay, wages, hours of employment, andother terms and conditions of employment with TruckDrivers and Helpers, Local 696, affiliated with theInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, and Construc-tion and General Laborers Local 775, affiliated withthe Laborers International Union of North America,AFL-CIO,as the exclusive representativeof all theand, if an agreement is reached, we will embody it in asigned contract. The appropriate unit is:All truck drivers, yardmen, silo builders, plantemployees and mechanics at our Salina, Kansasplant,but excluding office-clerical emplloyees,professional employees, guards and supervisors asdefined in the Act.WE WILL, upon application, offer immediate and fullreinstatementto their former jobs or, if those jobs nolonger exist, to substantially equivalent positions,without prejudice to their seniority or other rights andprivileges, to all our employees who have engaged inthe strike whichbeganon June5,1974, and who havenot already been reinstated,dismissing, if necessary,anypersons hired as replacements since June 19, 1974.If insufficient jobs are available for these employees,they shall be placed on a preferential hiring list andtheywillbe offered employment before any otherpersons ate hired for such work. We will make suchapplicants whole for any loss ofearningsthey suffer byreason of any refusal on our part to reinstate thembeginning 5 days after their applications for reinstate-ment until the dates of our offers of reinstatement.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof the rights guaranteed them in Section 7 of theNational Labor Relations Act.SALINA CONCRETEPRODUCTS, INC.